Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The instant application 16/874,031 is presented for examination by the examiner.  Claims 1-20 were pending as filed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edgardo (Ed) Mantilla on 1/26/22.

  The application has been amended as follows:  
Claims 10 and 20 are canceled. 

1.  (Currently Amended) A method of distributed, cryptographically secured data validation, the method comprising:  
receiving, at a first validator, a first instance of an immutable sequential data structure, wherein the first instance of the immutable sequential data structure includes at least a first digitally signed textual element containing at least a first physical 
authenticating, at the first validator, the first instance of the immutable sequential data structure;
generating, by the first validator, at least a second digitally signed textual element, the at least a second digitally signed textual element containing a reference to the at least a first digitally signed textual element and at least a first validity flag indicating a determination by the at least a second validator of the validity of the at least a first physical asset transfer field;
transmitting, by the first validator, a second instance of the immutable sequential data structure to a plurality of second validators, wherein the second instance of the immutable sequential data structure contains the at least a second digitally signed textual element;
receiving, by the first validator and from at least a second validator of the plurality of second validators, an indication of a conflict with the first validity flag; 
generating, by the first validator and as a function of the indication of the conflict, a third digitally signed textual element referencing the first digitally signed textual element; and
transmitting, by the first validator, a third instance of the immutable sequential data structure to the plurality of second validators, wherein the third instance of the immutable sequential data structure includes the third digitally signed textual element.

10. (Canceled). 


11.  (Currently Amended) A system for distributed, cryptographically secured data validation, the system comprising:  
a first validator, wherein the first validator comprises a computing device designed and configured to:
receive a first instance of an immutable sequential data structure, wherein the first instance of the immutable sequential data structure includes at least a first 
authenticate the first instance of the immutable sequential data structure;
generate at least a second digitally signed textual element, the at least a second digitally signed textual element containing a reference to the at least a first digitally signed textual element and at least a first validity flag indicating a determination by the at least a second validator of the validity of the at least a first physical asset transfer field;
transmit a second instance of the immutable sequential data structure to a plurality of second validators, wherein the second instance of the immutable sequential data structure contains the at least a second digitally signed textual element;
receive, from at least a second validator of the plurality of second validators, an indication of a conflict with the first validity flag; and
generate, as a function of the indication of the conflict, a third digitally signed textual element referencing the first digitally signed textual element; and
transmit a third instance of the immutable sequential data structure to the plurality of second validators, wherein the third instance of the immutable sequential data structure contains the third digitally signed textual element.

20. (Canceled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art is silent in explicitly teaching and rendering obvious the limitation “generating, by the first validator and as a function of the indication of the conflict, a third digitally signed textual element referencing the first digitally signed textual element; and


Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
MICHAEL R. VAUGHAN
Primary Examiner
Art Unit 2431